714 N.W.2d 296 (2006)
475 Mich. 865
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carl Joseph MINTER, Defendant-Appellant.
Docket No. 129264. COA No. 253684.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and REMAND this case to the Macomb Circuit Court for the resentencing of defendant on all of his criminal sexual conduct convictions. The circuit court erred by assessing defendant 50 points under Offense Variable 11 for penetrations that did not arise out of the particular sentencing offense. People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006). On resentencing, the circuit court shall assess *297 defendant zero points on each conviction under Offense Variable 11.
We do not retain jurisdiction.
WEAVER, J., would grant leave to appeal.